Citation Nr: 1027487	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  01-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for a dental disorder will be the subject of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from 12 January to 14 April 1971.

This appeal to the Board of Veterans Appeals originally arose 
from a June 2000 rating action that denied service connection for 
PTSD and a seizure disorder on the grounds that new and material 
evidence to reopen the claims had not been received.

By decision of May 2004, the Board reopened the claims for 
service connection for PTSD and a seizure disorder on the basis 
of new and material evidence, and remanded the claims for service 
connection on the merits to the RO for further development of the 
evidence and for due process development.

In September 2005, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law Judge 
(VLJ) in Washington, D.C.  A transcript of the hearing is of 
record.

By decision of December 2005, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

In December 2006, the undersigned VLJ granted the Veteran's then-
representative's November 2006 motion to advance this appeal on 
the Board's docket pursuant to the provisions of 38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

By decision of December 2006, the Board denied service connection 
for PTSD and a seizure disorder.  The Veteran appealed the 
denials to the U.S. Court of Appeals for Veterans Claims (Court).  
By June 2009 Memorandum Decision, the Court vacated the Board's 
December 2006 decision and remanded the matters to the Board for 
further proceedings consistent therewith.

In January 2010, the Board remanded the claim for further 
development.  The case has been returned to the Board and is 
ready for review.  

The Board is satisfied that there was substantial compliance with 
its January 2010 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
In this regard the efforts to locate records as requested by the 
Board were undertaken as directed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not support or corroborate the Veteran's 
account of a head injury as a result of a personal assault during 
his military service.  

2.  A seizure disorder was not shown present in service or to the 
required degree within one year of separation thereof, and the 
most persuasive medical evidence addressing the relationship 
between such disability and the Veteran's military service, 
including an alleged personal assault therein, weighs against the 
claim for service connection.  

3.  There is no persuasive medical evidence that any PTSD is 
related to the Veteran's military service, to include an alleged 
personal assault therein.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disorder 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  The criteria for service connection for PTSD are not met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA and its implementing 
regulations essentially include, upon the submission of a 
substantially-complete application for benefits, an enhanced duty 
on the part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claims on appeal has, to the extent 
possible, been accomplished.  

April 2003, June 2004, December 2005, and August 2006 post-rating 
RO letters collectively informed the Veteran of the VA's 
responsibilities to notify and assist him in his claim, and what 
was needed to establish entitlement to service connection 
(evidence showing that a disease began in or was made worse by 
his military service).  Thereafter, he was afforded opportunities 
to respond.  The Board thus finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, those RO letters collectively provided notice that 
the VA would make reasonable efforts to help the Veteran get 
evidence necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  Those 
letters further collectively specified what records the VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that the VA would make reasonable 
efforts to get.  The 2004, 2005, and 2006 RO letters requested 
the Veteran to furnish any evidence that he had in his possession 
that pertained to his claims.  The Board thus finds that these 
letters satisfy the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a Veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by him.   As indicated above, all notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.

In the matters now before the Board, documents meeting the VCAA's 
notice requirements were not, nor could they have been, furnished 
to the Veteran before the June 2000 rating action on appeal, 
inasmuch as the VCAA was not enacted until November 2000.  
However, the Board finds that, in this appeal, any delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial to 
the Veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir.2006).  As indicated above, the Veteran has 
been notified of what was needed to substantiate his claims, and 
afforded numerous opportunities to present information and/or 
evidence in support thereof.  As a result of RO development and 
the Board remands, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the Veteran's appeal. After the post-remand RO 
notice letters in June 2004 and December 2005 (which 
substantially completed the VA's notice requirements in this 
case), the RO gave the Veteran further opportunities to furnish 
information and/or evidence pertinent to the claims before it 
readjudicated them on the basis of all the evidence of record in 
February 2005 and September 2006 (as reflected in the 
Supplemental Statements of the Case).

Hence, the Board finds that any failure on the part of the VA in 
not completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

More recently, in March 2006, during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all 5 elements of a service connection 
claim (Veteran status, the existence of a disability, a 
connection between the Veteran's service and that disability, the 
degree of disability, and the effective date pertaining thereto).  
In this case, the Board finds that this was accomplished in the 
August 2006 RO letter.

Additionally, the Board finds that all necessary development on 
the claims currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board's 
remands, has made reasonable and appropriate efforts to assist 
the appellant in obtaining all evidence necessary to substantiate 
his claims, to include obtaining all available service and 
extensive post-service VA and private medical records.  

In this regard the Court remanded this claim to ensure that the 
duty to assist had been met as to the appellant's contention that 
he was treated in Balboa Naval Medical Center in California after 
he had been assaulted by a Marine drill instructor in 1971 while 
at infantry training at Camp Pendleton.  As a result of a January 
2010 Board remand, the RO undertook development in an effort to 
locate those treatment records.  In January the RO requested the 
noted records.  In April 2010, the RO was informed by the Naval 
Medical Center that a thorough search had failed to locate the 
requested records dated from March 1, 1971 to April 30, 1971.  It 
was concluded that there were no available records.  In April 
2010, the RO informed the Veteran that it was unable to locate 
the treatment records from Balboa Naval Center for the period 
beginning March 1, 1971 to April 30, 2010.  The Veteran was asked 
to submit originals or copies of the records if he had any.  In 
April, 2010, the RO made a formal finding on the unavailability 
of Military Hospital Records, which included the efforts to 
obtain the records.  In May 2010, the Veteran informed the RO 
that he had no further information or evidence to submit.  Thus 
the duty to assist this Veteran concerning these records has been 
fulfilled to the extent possible.  

The Veteran was afforded comprehensive VA evaluations in October 
2004, and supplemental medical opinions were obtained in August 
2006.  See 38 C.F.R. § 3.159(c)(4) (2009).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are more than adequate, 
as will be further discussed below.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

A transcript of the Veteran's September 2005 Board hearing 
testimony is of record, and has been considered in adjudicating 
this appeal.  Significantly, the Veteran has not identified, nor 
does the record otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  Received in February and December 2005 as well as on 
May 2010, were statements from the Veteran that he had no 
additional evidence or information to submit.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.  In April 2006, an 
official of a VA Medical Center from which the RO sought 
additional records of reported 1971 medical treatment of the 
Veteran stated that no additional medical records from that year 
were available.

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claims on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.

II. Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  Where a 
Veteran served 90 days or more during a period of war and 
epilepsy or a psychosis become manifest to a degree of 10% within 
1 year from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Under the general rating formula for major and minor 
epileptic seizures, a 10% rating requires a confirmed diagnosis 
of epilepsy with a history of seizures, or continuous medication 
shown necessary for the control of epilepsy.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910, 8911.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred. 38 C.F.R. § 3.304(f).

If a PTSD claim is based on inservice personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate his account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually-transmitted diseases; and statements from 
family members, roommates, fellow servicemen, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  The 
VA will not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence from 
sources other than his service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor, and allowing him the opportunity to furnish this type 
of evidence or advise the VA of potential sources of such 
evidence.  The VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In this case, the Veteran contends that he has PTSD and a seizure 
disorder as a result of alleged personal trauma, i.e., being 
kicked in the head by a drill instructor during basic military 
training in March or April 1971.  He asserts that he was 
hospitalized after the assault for a length of time variously 
described as 2 days to 3 weeks.  He variously states that he 
first had a seizure in service after he was assaulted, or on the 
first morning of his return home from service, which seizure was 
witnessed by his parents, who took him to a hospital, where he 
was told by medical personnel that he had temporal lobe seizures 
and placed on medication.

The service medical and personnel records are completely negative 
for complaints, findings, or diagnoses of any seizures, 
psychiatric disorder, or trauma to the Veteran's head.  In a 
December 1970 report of medical history on examination for 
entrance into service, the Veteran denied frequent or severe 
headache, dizziness or fainting spells, a history of head injury, 
epilepsy or fits, frequent or terrifying nightmares, depression 
or excessive worry, loss of memory or amnesia, nervous trouble of 
any sort, and periods of unconsciousness.  On examination, the 
Veteran was neurologically and psychiatrically normal.  

On early April 1971 psychiatric evaluation for purposes of 
recruit evaluation by a military aptitude board, it was noted 
that the Veteran had been in a variety of training situations, 
and had failed to meet minimal training standards.  The Veteran 
stated that he found himself unable to cope emotionally with 
recruit training, in that the discipline of military life made 
him resentful, nervous, and unable to function.  He gave a 
history of not finishing his high school education, with poor 
grades, chronic misbehavior, and suspension on several occasions 
because of continual conflicts with teachers and peers.  He 
reported at least 1 arrest, and a history of other antisocial 
behavior.  On mental status examination, the Veteran exhibited no 
obvious signs or psychosis, neurosis, or suicidal ideation.  The 
examiner concluded that the Veteran's open resistance to efforts 
to help him, and his contentiousness identified him as unlikely 
to complete training.  The military aptitude board noted the 
Veteran's platoon commanders' report that he had the mental 
ability to learn the requirements of recruit training, but he 
refused to put out the needed physical effort to build his body 
up to the minimal level required of recruit training, and lacked 
the desire to be a U.S. Marine.  It was felt that he had not made 
an honest and sincere effort to become a Marine and to perform 
his assigned duties in a proficient and industrious manner, and 
that it was apparent that the Veteran would not respond to any 
form of leadership.  A general discharge for apathy was 
recommended.

The military aptitude board concluded that the Veteran's general 
qualifications did not warrant retention in service; he was not 
in need of hospitalization, and had not completed recruit 
training.  He had been counseled concerning his deficiencies, and 
afforded a reasonable opportunity to overcome them, but he failed 
recruit training because of inability to adjust thereto.  His 
condition was noted to have existed prior to entry into service, 
and not been aggravated thereby, and the aptitude board 
recommended that he receive a general discharged by reason of 
unsuitability, because he did not try to the best of his ability 
during training and was unwilling to return to the training 
program.  Lastly, the aptitude board noted that the Veteran had 
no mental or physical disability which would warrant his 
discharge by reason of physical disability.  

On separation examination subsequently in April 1971, the Veteran 
certified that he had informed the medical officer of all 
defects, illnesses, and injuries known to him. No facial trauma 
or neurological or psychiatric abnormality was noted on 
examination.

Post service, November 1971 VA medical records are negative for 
complaints, findings, or diagnoses of any neurological or 
psychiatric disability.  In January 1972, the Veteran was seen at 
a VA medical facility with a history of having blacked-out while 
riding in a car a couple of hours ago.  He currently felt dizzy 
and nauseated, and stated that this had never happened before.  
Current neurological examination was negative, skull X-rays were 
negative, and the diagnosis was syncope.  On early February 1972 
evaluation for seizures, the Veteran described an episode of 
"swimming" of vision and weakness for 5 minutes, which progressed 
to loss of consciousness with extension of the arms; there were 
no tonic-clonic movements, incontinence, or tongue-biting.  He 
was thereafter confused for 15 to 20 minutes.  He reported no 
previous trouble, or trouble since that time.  An 
electroencephalogram (EEG) demonstrated moderate to moderate-slow 
features which were non-focal; the examiner commented that the 
findings represented a distinct departure from normal, and should 
be taken as evidence in favor of a clinical seizure disorder, as 
opposed to Stokes Adams attacks.  The impression was possible 
seizure disorder.  A late February brain scan showed normal 
scintiphotos.

Received in April 1972 was a statement signed by 10 people who 
had been associated with the Veteran for the past 18 years, and 
who indicated that, to the best of their knowledge, he had not 
had any fainting spells or seizures before he entered military 
service.  

On June 1972 VA neuropsychiatric examination, the Veteran 
complained of convulsive seizures, having had the first one in 
late February 1972 and 2 more since that time.  On examination, 
most major neurological signs and tests were within normal 
limits.  On mental status examination, the Veteran complained of 
problems with concentration since his first seizure.  Affect 
showed appreciable flattening, and the Veteran had a rather 
childish manner.  His intellectual level appeared to be dull 
normal.  He made many errors in calculations, and handled proverb 
problems very poorly, apparently making no effort to answer the 
problems.  An EEG noted no significant abnormalities.  The 
diagnosis was chronic brain syndrome with a definite history of a 
convulsive disorder.  In addition, an intracranial neoplasm was 
suspected, with a history of weight gain, convulsive onset at the 
age of 18, and continuous headaches and impaired thinking 
ability.  

During December 1972 hospitalization at a VA medical facility, 
the Veteran gave a history of having had his first seizure during 
military service in April 1971, with 7 such attacks occurring 
approximately every 3 months thereafter until July 1972, when he 
reportedly began having seizures every month.  Witnesses 
reportedly observed the Veteran's body stiffen and shake for a 
few minutes without tongue-biting or incontinence, followed by a 
30-minute post-ictal period during which he stared in a trance, 
unaware of activity in his environment.  Also noted was a history 
of an auto accident in 1969 or 1970 wherein the Veteran may have 
had a blackout episode following the impact; the Veteran stated 
that he was a passenger in a car that struck a telephone pole 
while skidding on wet pavement in a rainstorm, and blacked-out 
after the impact, but he noted no seizure activity at this time.  
A current EEG revealed spike and slow wave discharges emanating 
from the temporal regions, indicative of a seizure disorder.  On 
psychiatric consultation, the Veteran gave a history of having 
had a seizure in military service while running a few days before 
he completed basic military training; the impression was 
inadequate personality, which was characteristic of the family 
structure (his father also carried this diagnosis); it was felt 
that this may be complicated by the fact that he was having 
seizures.  The diagnoses were temporal lobe focal seizure 
disorder, secondary to trauma; and personality disorder, 
complicated by the seizure disorder.

In a statement which was received in January 1974, a service 
comrade who served with the Veteran in basic military training 
stated that he noticed that the Veteran was affected by the 
physical and emotional strain of training to a greater degree 
than the majority of their fellow recruits, and that the Veteran 
became very nervous and emotionally upset, sometimes to the point 
that he was unable to cope with his surroundings.  The service 
comrade stated that he did not witness any fainting spells or 
convulsions.

Numerous subsequent post-service VA medical records show regular, 
continuing treatment and evaluation of the Veteran for a seizure 
disorder and psychological problems from the 1970s to the 1990s.  
January 1974 medical records noted the Veteran's history of 
having been physically harassed during his military service, and 
medically discharged from service due to a seizure disorder; the 
impression was personality disorder in a passive-dependent 
person.  On July 1979 psychological evaluation, the Veteran's 
difficulties were assessed to be less situational and more 
characterological.  In June 1984, the assessments were 
situational adjustment problem, and evidence of longstanding 
interpersonal instability and difficulties.  In February 1988, 
the impression was adjustment disorder.  In August 1998, the 
impression was mood disorder.  In July 1999, the Veteran 
complained of exacerbation of his PTSD secondary to ongoing 
issues.

In a statement of May 2002, J. P. stated that he verified the 
Veteran's PTSD event or stressor as a blow to the head during 
military service in 1971.  He also speculated that the Veteran's 
seizures may be related to this event.  

In late May 2002, a VA physician noted the Veteran's history of 
the onset of seizures in service in 1971 after he was kicked in 
the head, and stated that he was unable to state whether there 
was a relationship between the Veteran's seizures and the 
reported inservice incident.  

In an August 2002 affidavit, the Veteran's mother stated that he 
was kicked in the head by a drill sergeant during basic military 
training, after which he began to have seizures.

In November 2002, W. S., Psy. D., evaluated the Veteran for 
possible PTSD.  The Veteran gave a history of passing out and 
falling to the ground while running during basic military 
training, and then being kicked on the right side of the face by 
a drill sergeant who thought he was faking.  He stated that he 
began having seizures after that, and left military service 
because of the seizures.  After mental status examination, the 
diagnostic impression was that the Veteran appeared to meet the 
criteria for chronic PTSD, which the examiner opined was quite 
likely a result of the inservice incident.  However, he qualified 
this opinion as subject to verification of these details through 
independent sources such as military and medical records.

In November 2002, R. P. M.D., noted the Veteran's report of 
having been kicked in the head by a drill sergeant after he fell 
to the ground during a run in basic military training.  The 
doctor noted that a December 1972 EEG report documented the 
Veteran's hospitalization for seizures and treatment with various 
anti-seizure medications, and that he currently took medication 
and had approximately 1 or 2 seizures per year.  Based on the 
information furnished by the Veteran and corroborated by Dr. W. 
S., Dr. R. P. opined that it was more likely than not that the 
Veteran suffered from a seizure disorder associated with head 
trauma from an incident of his military service, and that he met 
the criteria for PTSD.

In June 2003 and September 2005 statements, the Veteran denied 
having been in an automobile accident prior to service.

On October 2004 VA PTSD examination, the examiner reviewed the 
claims folder prior to the examination.  The Veteran gave a 
history of having been kicked in the right side of the head and 
face by a drill sergeant during basic military training in 1971, 
as a result of which and its consequences he was released from 
service.  He currently complained of nightmares, intrusive 
thoughts, and seizures related to this inservice traumatic event.  
On mental status examination, the doctor noted that the Veteran 
had a tendency to change answers to questions in a way that 
suggested changing internal cognitive approach or functioning; 
further testing suggested that he appeared to change cognitive 
functioning or style from time to time.  The examiner opined that 
it was likely that the Veteran's cognitive impairment was 
secondary to his head injury and medications, and might also be 
impacted by his PTSD.  The diagnosis was PTSD with depression and 
anxiety.

The examiner noted that the Veteran had been exposed to a 
traumatic incident in service, that is, being kicked in the head, 
with subsequent seizures, headaches, and confusion.  He re-
experienced this traumatic set of events in the form of 
nightmares and intrusive thoughts, and met the avoidance and 
other criteria for the diagnosis of PTSD, including by virtue of 
his efforts to avoid conversation about this experience.  The 
doctor opined that, overall, the Veteran's PTSD produced 
considerable to severe levels of disturbance in his social and 
occupational functioning, and that the connection between his 
PTSD and the inservice event was supported by the fact that his 
nightmares and intrusive thoughts were directly related to those 
events.  The examiner further opined that the Veteran's inservice 
stressor event was sufficient to produce PTSD, and that there was 
a clear link between his current PTSD symptomatology and that 
inservice stressor.

In October 2004, a VA neurologist reviewed the claims folder in 
its entirety, including the November 2002 medical reports of Drs. 
R. P. and W. S., for the purpose of furnishing a medical opinion 
as to whether it was at least as likely as not that the Veteran's 
seizure disorder was etiologically related to his military 
service, to include an alleged personal assault.  The physician 
noted that the Veteran was discharged from service due to 
unsuitability; that his service medical records were completely 
negative for any episode of loss or alteration of consciousness 
or awareness, or of paroxysmal neurological phenomena; that his 
service records were negative for the alleged assault or medical 
treatment for any consequences thereof, such as loss of 
consciousness, mental confusion, pain, or external injuries; and 
that neither his December 1970 entrance or April 1971 separation 
examination revealed any neurological abnormality.  The doctor 
also noted the Veteran's contradictory history regarding the 
onset of seizures: whereas on June 1972 examination he stated 
that he had his first seizure in February 1972, during December 
1972 hospitalization he stated that he had his first seizure 
during military service, which seizure was witnessed.

The VA physician concluded that it was possible that the Veteran 
did have a seizure disorder, and that it was possible that his 
seizures may be secondary to a head trauma, but there was no 
documentation in his service medical records that a head trauma 
occurred during service, as no evidence of head injury was noted 
despite frequent visits to service medical facilities during his 
3 months in service.  The doctor further noted that there was 
documentation in the records of the Veteran having been in an 
automobile accident prior to service, but information as to the 
occurrence of a possible head trauma at that time was 
conflicting, and that, over the years, the Veteran had provided 
conflicting information about the time of his first seizure.  On 
that record, the VA physician opined that it was not possible to 
connect the Veteran's seizures to his time in military service in 
any way, and that, based on the data outlined above, it was far 
more likely that his seizures were not related to his time in 
military service.  

At the September 2005 Board hearing, the Veteran testified about 
his claimed inservice head trauma inflicted by a drill instructor 
during basic training, and the possible onset of seizures in 
service.  He also stated that he was hospitalized for seizures 2 
days following separation from service.  

In a statement which was received in September 2005, J. P. stated 
that he had known the Veteran since 1967; that he did not know 
the Veteran to have PTSD symptoms or witness him having seizures 
prior to military service in 1971; and that he was aware that the 
Veteran had had several seizures since separation from service in 
1971, and had observed his PTSD symptoms.

In August 2006, the same VA neurologist who authored the October 
2004 VA medical report stated that the notation of seizures on 
the June 1972 VA examination was based on the history provided by 
the Veteran, who stated that his first seizure occurred in 
February 1972; that the diagnosis of organic brain syndrome 
seemed to have been based on the Veteran's cognitive 
difficulties, history of seizures, and rapid weight gain; and 
that the possibility of intracranial neoplasm was subsequently 
proven not to be the case.  The VA physician stated that the 
Veteran's cognitive difficulties appeared to have been long-
standing and pre-existed his military service, on the basis of 
his own history of difficulties in school and not completing his 
high school education.  On that basis, the VA doctor opined that 
the June 1972 VA examination report provided no information that 
supported a connection between the Veteran's reported seizures 
and his military service.

Based on the extensive available documentation, the VA 
neurologist opined that there was no evidence whatsoever that the 
Veteran had any seizures anytime before February 1972, noting 
that the Veteran had provided a list of signatures of 10 people 
who had known him prior to service who stated that they were not 
aware of his having had any seizures prior to his military 
service.  During the Veteran's short 3- month period of military 
service, he reported to the medical clinic and was assessed by 
medical personnel multiple times due to numerous general 
complaints, which was well-documented in the records.  However, 
the doctor noted that not once were seizures ever mentioned or 
reported during the Veteran's military service.  Therefore, there 
was strong evidence supporting the fact that the Veteran never 
had seizures during his military service.  

On the basis of the Veteran's history of the onset of his first 
seizure in February 1972, and his provision of a list of 
signatures of 10 people who had known him prior to service who 
stated that they were not aware of his having had any seizures 
prior to his military service, the doctor stated that the 
evidence clearly and unmistakably refuted the occurrence of 
seizures prior to the Veteran's entrance into service.  
Furthermore, the physician opined that in no way would the 
Veteran's military service have worsened seizures even if they 
had preexisted service, as the records showed that he suffered no 
head trauma or any other neurological insult whatsoever in 
connection with his service.  Lastly, the doctor opined that it 
was not likely that that the Veteran's seizures were in any way 
related to his military service. He spent only 3 months in 
military service, during which he saw medical personnel multiple 
times for multiple complaints, and not even once were any 
neurological problems noticed.  The physician noted that the 
Veteran suffered no head trauma during service and no 
neurological illness either during or immediately after service, 
and that he reported the onset of seizures in February 1972, and 
opined that it was thus unlikely that his seizure disorder was 
related to his military service.  The doctor stated that she 
based her opinions on documented evidence, upon her full and 
detailed review of the claims folder, and in light of her 
neurological expertise.

Discussion

Although a seizure disorder and PTSD have been diagnosed, the 
Board finds no link, established by credible, persuasive medical 
evidence, between those current disabilities and any incident of 
the Veteran's military service, including the alleged inservice 
personal trauma, and no credible supporting evidence that the 
claimed inservice trauma, a head injury, occurred.

As to PTSD, in this case, the Veteran has not contended, nor does 
the evidence show, that he engaged in combat with the enemy 
during his short period of military basic training in 1971.  
Absent evidence that a Veteran engaged in combat with the enemy, 
his lay statements, alone, are not sufficient to establish the 
occurrence of any inservice stressor for the purpose of 
establishing service connection for PTSD; rather, corroborating 
evidence is needed to support the claim for service connection.  
Id. See also Cohen v. Brown, 10 Vet. App. 128, 146-7 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Such is the case 
here, where the Veteran had only military basic training.  

As noted above, the service medical, administrative, and 
personnel records are completely negative for complaints, 
notations, or indications of any head trauma or seizures in 
service.  Neither does the post-service evidentiary record 
support or corroborate the Veteran's account of alleged head 
trauma as a result of personal assault in service.

Although PTSD was medically assessed by Dr. W. S. in November 
2002 and again on October 2004 VA PTSD examination, and the 
examiners medically related it to the Veteran's history of 
inservice head trauma from a personal assault, that history is 
not a reliable indicator of actual head injury in service, 
inasmuch as such assertion is unproven, uncorroborated, and not 
supported objectively; as noted above, the Veteran's service 
medical records are completely negative for findings or diagnoses 
pertaining to any head injury.  The Board notes that, as a 
medical opinion can be no better than the facts alleged by a 
Veteran, an opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).  In this regard, the Board 
notes that Dr. W. S. specifically qualified his opinion that the 
Veteran's PTSD was quite likely the result of his reported 
inservice head trauma as subject to verification of the details 
of the trauma through independent sources such as military and 
medical records - which inservice event the Board notes has not 
been verified or corroborated.

Likewise, the appellant's own reported history of an alleged 
inservice head injury as a result of a personal assault, as 
reflected in Dr. W. S.'s November 2002 medical report and in the 
October 2004 VA PTSD examination report, does not constitute 
competent evidence that the alleged inservice event actually 
occurred.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by him, 
does not constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into competent 
medical evidence merely because the transcriber happens to be a 
medical professional).  Absent a verified stressor that is 
related to service the claim for service connection for PTSD 
cannot prevail.  

With respect to the claim for service connection for a seizure 
disorder, the Board notes that no such disability was shown 
present in service or to the degree of 10% within 1 year of 
separation therefrom.  A seizure disorder is one of the 
disabilities which may be service-connected on a presumptive 
basis if manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Although a seizure disorder was first suspected in 
January and February 1972, which falls within the one-year time 
limit, the pertinent VA medical records during the first post-
service year show no confirmed diagnosis of epilepsy with a 
history of seizures, and do not indicate that continuous 
medication was necessary for the control of epilepsy.  See, DC 
8911.  (Under such formula, a 10 percent rating is assigned when 
there is a confirmed diagnosis of epilepsy with a history of 
seizures and Note 1 indicates that a 10 percent rating is 
supported if there is a showing of continuous medication to 
control seizures).  In January 1972 syncope was diagnosed and in 
February 1972, possible seizure disorder was found.  In January 
1972 the Veteran denied any prior history and in February 1972 he 
stated that he had no previous trouble.  Further there is no 
showing that he was taking any medication to control seizures.  
The first indication of a confirmed diagnosis of epilepsy was 
that noted during VA hospitalization in December 1972, over 1 
year following separation from service in April 1971.

Although a seizure disorder was medically assessed in November 
2002, and Dr. R. P. medically related it to the Veteran's history 
of inservice head trauma from a personal assault, that history is 
not a reliable indicator of actual head injury in service, 
inasmuch as such assertion is unproven, uncorroborated, and not 
supported objectively.  As noted above, the Veteran's service 
medical records are completely negative for findings or diagnoses 
pertaining to any head injury, and thus that medical opinion 
based on an inaccurate factual premise has no probative value.  
See Reonal, 5 Vet. App. at 461; Swann, 5 Vet. App. at 233; Black, 
5 Vet. App. at 180.

Likewise, the appellant's own reported history of the alleged 
inservice onset of seizures, as reflected in December 1972 VA 
records of his medical treatment, and his own reported history of 
an alleged inservice head injury as a result of a personal 
assault, as reflected in Dr. R. P.'s November 2002 medical 
report, do not constitute competent evidence that such alleged 
inservice events actually occurred.  See LeShore, 8 Vet. App. at 
409 (evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by him, 
does not constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into competent 
medical evidence merely because the transcriber happens to be a 
medical professional).  

In October 2004 and August 2006, a VA neurologist noted that the 
Veteran's seizure disorder had its onset post service, but found 
no documentation of a claimed inservice head trauma in the 
service records which could link that current seizure disorder to 
such claimed inservice incident of personal assault.  The Board 
accords great probative value to the comprehensive 2004 and 2006 
VA medical reports, as the medical comments and opinions therein 
were rendered by a physician who is a specialist in neurology and 
who reviewed the entire claims folder and the Veteran's 
documented military and medical history, noted all recorded 
clinical findings and diagnoses, and reached conclusions as to 
the etiology of his seizure disorder based on consideration and 
specific discussion of all pertinent medical evidence and events 
reflected in the evidentiary record.  Hence, the Board considers 
those VA medical reports to play a decisive role in the 
disposition of the issue of service connection for a seizure 
disorder on appeal, and finds that the most persuasive medical 
evidence that specifically addresses medical nexus militates 
against the claim for service connection.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

Neither are the Veteran's claims for service connection for PTSD 
and for seizures corroborated by any other evidence.  J.P.'s May 
2002 alleged "verification" of the Veteran's inservice blow to 
the head is of no probative value, inasmuch as he stated no basis 
for his statement.  Similarly, the Veteran's mother stated no 
basis for her August 2002 statement that the Veteran suffered 
head trauma in service.  There is no indication that either J.P. 
or the Veteran's mother witnessed such personal assault upon the 
Veteran.  

The Board has considered the Veteran's assertions and testimony, 
as well as J.P.'s May 2002 statement in connection with the 
claims on appeal.  However, as laymen without the appropriate 
medical and psychiatric training and expertise, they are not 
competent to render a probative opinion on medical matters-such 
as whether the Veteran has PTSD or a seizure disorder as a result 
of alleged inservice personal assault.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on matters 
requiring medical knowledge).  

As to a seizure disorder, none is shown in service and the 
disorder was first suggested in February 1972 when possible 
seizure disorder was noted.  The diagnosis was confirmed in 
December 1972, after the first post-service year.  Therefore, the 
medical evidence does not reflect continuity of symptomatology.  
As an additional matter, as there is no competent evidence of a 
showing of seizures to a compensable degree within one year of 
his release from active duty, the one-year presumption of service 
connection under  38 C.F.R. § 3.307 (2009) is also not for 
application.   	

In addition to the absence of documented post-service 
symptomatology related to seizures in the first year to a 
compensable degree, the evidence includes the Veteran's 
statements and sworn testimony asserting continuous seizures 
since service.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).   	 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.  App. 49, 57 
(1990).  	 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v.  Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 	 

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  Here, he has indicated 
that he continued to experience seizures after he was discharged 
from the service.  However the Board must determine if the 
Veteran's statements are credible.  

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.   Wood v. Derwinski, 1 
Vet. App. 190 (1991). 	   
 In this case, the Board finds that the Veteran's reported 
history of continued seizures since active service, while 
competent, is nonetheless not credible. Specifically, the Board 
emphasizes the over a year gap between discharge from active duty 
service and initial diagnosis of seizures.  The Veteran is not 
credible in light of the conflicting medical evidence, which was 
made contemporaneous to and after the Veteran's service.  For 
example, at service separation, the Veteran reported no facial 
trauma or pertinent problems.  After service on VA treatment in 
November 1971, there was no mention of any prior head trauma or 
neurological problems.  Additionally, the Veteran has described 
being hospitalized after being hit in the head on one occasion as 
a 2 day period and on another as a 3 week period.  He has 
reported having his first seizure in service and also stated that 
his first seizure was the first day after service.  When he was 
evaluated for seizures in 1972, he reported having no previous 
trouble.  In June 1972 he reported having his first seizure in 
February 1972 with two more since that time.  Then in December 
1972 he stated he had his first seizure in April 1971 with 7 
attacks occurring approximately every three months until July 
1972 when they began happening every month.  When he underwent a 
VA psychiatric examination in 1972, he stated that he had a 
seizure in military after running a few days before he completed 
basic training.  The Veteran reported by way of history in 
December 1972 that in 1969 or 1970 he had been in an automobile 
accident where he may have blacked out; however he subsequently 
denied having been in an automobile accident prior to service.  
Additionally, as noted, the separation examination contained 
physical evaluations which yielded normal findings.  Further, the 
Veteran did not make any complaints that he had a history of a 
seizure disorder within one year of service.  Clearly he has 
offered several contradictory statements which markedly limit his 
credibility.  

The Board may consider whether the silence of the Veteran in 
reporting complaints regarding a seizure disorder when he 
reported other medical complaints constitutes negative evidence.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  In 
this case, it does constitute negative evidence.  There is not 
just a lack of evidence; rather, there is evidence showing normal 
findings.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 
see also Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 
(C.A. Fed. Oct. 5, 2007).  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.   

As to PTSD, corroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources.  The Court has held that the requirement in 38 C.F.R. § 
3.304(f) for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996). 

Essentially, the Board must also conclude that the Veteran's 
allegation of an in-service assault lacks credibility, and that 
the lack of corroborating evidence, except for his own changing 
assertions and the lay statements noted above by those who were 
not present at the alleged event, weighs significantly against 
the claim.   The Veteran did not make any complaint to mental 
health practitioners during service.  While he has contended that 
he was treated in service for a head injury, no records of such 
treatment have been located, and the first mention of having a 
head injury in service was in December 1972 after prior treatment 
which contradicts this allegation.  He has changed the details of 
his injury and treatment throughout the course of the appeal, and 
there is no corroborating evidence from civilian or military 
authorities regarding the alleged in-service assault.  Given 
this, the Board deems the Veteran not credible, and it will not 
accept his account of the events as having occurred.  There is a 
competent diagnosis of a current psychiatric disorder linked to 
the alleged in-service beating; however, given that the Veteran's 
account of the injury is suspect and not credible, the Board 
cannot allow a grant of service connection.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may 
reject a medical opinion that is based on facts provided by the 
Veteran that have been found to be inaccurate or that are 
contradicted by other facts of record).  As this is the case, the 
claim is denied.   

Further, while the other various psychiatric diagnoses 
(depression, adjustment disorder anxiety and personality 
disorder) are noted in the post-service treatment records, the 
preponderance of the medical evidence of record is against a 
finding that any diagnosed psychiatric disorder is related to 
service.  A review of the Veteran's service treatment records 
that none of the records reflects any psychiatric complaints or 
treatments, including his separation report.  Additionally, none 
of the post-service treatment records contains a statement that 
etiologically links any of the other psychiatric disorders to the 
Veteran's service.  

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A.  § 5107(b) (West 2002); see also 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable when 
the preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for PTSD is denied.  

Service connection for a seizure disorder is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


